          Case 5:17-cr-00286-D Document 44 Filed 08/13/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
                      Plaintiff,          )
                                          )
v.                                        )      Case No. CR-17-286-D
                                          )      Case No. CR-19-70-D
SHEREFF BROWN,                            )
                                          )
                      Defendant.          )


                                        ORDER

       The Court has received a document from Defendant that has been filed in each of

his closed criminal cases as a pro se motion to seal the court record. See United States v.

Brown, Case No. CR-17-286-D, Mot. Seal [Doc. No. 43] and United States v. Brown, Case

No. CR-19-70-D, Mot. Seal [Doc. No. 26].         Defendant seeks the sealing of his case

records so that he “can change [his] life and no longer be judged by [his] past mistakes and

get a good job to make an honest living.” Id. at 1.

       The court of appeals has explained its position concerning the sealing of court

records as follows:

              “Courts have long recognized a common-law right of access to
       judicial records.” Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th Cir.
       2012) (quotation marks omitted); see United States v. McVeigh, 119 F.3d
       806, 811 (10th Cir. 1997) (“It is clearly established that court documents are
       covered by a common law right of access.”); see also United States v. Hickey,
       767 F.2d 705, 706, 708 (10th Cir. 1985) (applying the common law right of
       access to “the details of [a defendant’s] plea bargain”). Although this
       common law “right is not absolute,” Colony Ins., 698 F.3d at 1241 (quotation
       marks omitted), there is a “strong presumption in favor of public access,”
       Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007). This strong
       presumption of openness can “be overcome where countervailing interests
           Case 5:17-cr-00286-D Document 44 Filed 08/13/21 Page 2 of 2




       heavily outweigh the public interests in access” to the judicial record.
       Colony Ins., 698 F.3d at 1241 (internal quotation marks omitted); see
       McVeigh, 119 F.3d at 811. “Therefore, the district court, in exercising its
       discretion [to seal or unseal judicial records], must ‘weigh the interests of the
       public, which are presumptively paramount, against those advanced by the
       parties.’” United States v. Pickard, 733 F.3d 1297, 1302 (10th Cir. 2013)
       (quoting Helm v. Kansas, 656 F.3d 1277, 1292 (10th Cir. 2011)).

United States v. Bacon, 950 F.3d 1286, 1292-93 (10th Cir. 2020). As the party seeking

to seal the records in his cases, Defendant bears the burden “to articulate a sufficiently

significant interest that will . . . override the presumption of public access.” Bacon, 950

F.3d at 1293 (quoting Pickard, 733 F.3d at 1303).

       Applying these legal principles, the Court finds that Defendant has failed to

articulate a sufficient interest to overcome the presumption of public access to judicial

records.   Although Defendant is understandably concerned about the impact of his

criminal record on his ability to reintegrate into society and find suitable employment, the

Court finds that this concern does not outweigh the paramount interest of public access to

court records.

       IT IS THEREFORE ORDERED that Defendant’s Motions to Seal in Case No. CR-

17-286-D [Doc. No. 43] and Case No. CR-19-70-D [Doc. No. 26] are DENIED.

       IT IS SO ORDERED this 13th day of August, 2021.




                                              2
